Citation Nr: 1438821	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for diabetes mellitus type II and hypertension.  

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of those files reveals additional pertinent evidence consisting of VA treatment records, which was considered by the RO in the adjudication of the Veteran's claims.  

In July 2013, the Veteran raised several additional claims.  A June 2014 rating action reflects that the RO is aware of those claims, but that many of them were deferred pending additional development.  It is anticipated that the claims will be adjudicated on the merits when the record returns to the RO; accordingly, there is no need for a formal referral of the claims.  


FINDINGS OF FACT

1.  The Veteran had service aboard the USS Wainwright offshore and in the open waters of the Republic of Vietnam between November 1970 and February 1971. 

2.  There is no competent and credible evidence of record that the Veteran was on the ground in Vietnam or the inland waterways of Vietnam. 

3.  The probative evidence does not establish that the Veteran was otherwise directly exposed to herbicides during service. 

4.  Diabetes was initially diagnosed decades after the Veteran's discharge from service, and there has been no demonstration by competent medical, or by competent and credible lay, evidence of record that diabetes mellitus is causally related to active service. 

5.  Hypertension was initially diagnosed decades after the Veteran's discharge from service, and there has been no demonstration by competent medical, or by competent and credible lay, evidence of record that hypertension is causally related to active service or a service-connected disability.

6.  As service connection is not in effect for diabetes mellitus, a claim for service connection for hypertension as secondary to such disease is not a viable theory of entitlement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, December 2006, April 2007, and May 2009 letters, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records (SPRs) as well as post-service VA and private treatment records have been obtained and considered.  Also on file are records from the Social Security Administration, lay statements from the Veteran and others, as well as articles, fact sheets, and other informational material.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and/or hypertension; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has primarily maintained that diabetes is the result of herbicide exposure, and that hypertension is secondary to diabetes mellitus.  He has not alleged that diabetes is otherwise the result of his military service or that he has had a continuity of symptomatology of either diabetes or hypertension since service.  A vague and unsubstantiated contention that hypertension could be related to "STAT" gas poisoning in service is addressed herein.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issues currently on appeal, consisting of service connection for diabetes mellitus and hypertension.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that his diabetes was related to his reported in-service herbicide exposure and detailed the various duties which he asserts caused him to sustain such exposure.  Additional details surrounding the Veteran's circumstances of service, to include his purported travel or temporary duty in Vietnam, were elicited.  Furthermore, the hearing testimony also addressed the Veteran's allegation that his hypertension is secondary to diabetes or the aforementioned vague reference to "STAT" gas poisoning in service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issues.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus and cardio-vascular renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. §3.310(a).  This includes situations where a service-connected condition has chronically (i.e., permanently) aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) diabetes mellitus Type II is a presumptive disease; however, hypertension is not. 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In short, the Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Background

The Veteran filed service connection claims for diabetes mellitus and hypertension in November 2006. 

STRs are entirely negative for any complaints, findings or diagnosis relating to diabetes mellitus or hypertension.  Such include an April 1969 enlistment examination report that revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 130/88 was made.  A discharge examination report of April 1971 also reflects that clinical evaluation of the lungs, chest and heart was normal and showed that a blood pressure reading of 124/68 was made.    

SPRs are negative for any indication of in-country Vietnam service or visitation.  The DD214 form reflects that the Veteran served with the United States Navy.  His awards and decorations include a National Defense Service Medal and a Vietnam Service Medal.  The SPRs reflect that this was awarded based on service in the Vietnam area of operation aboard the USS Wainwright from November 18, 1970 to December 18, 1970; December 27, 1970 to December 28, 1970; and January 5, 1971 to February 1, 1971.  In October 2009, the Veteran applied to receive a Vietnam Cross of Gallantry Ribbon; however, his request was denied.  

VA records on file are dated from October 2002 and reflect that the first documentation of hypertension was shown in January 2003.  A March 2003 record notes a several year history of hypertension and includes an assessment of hypertension treated with medication.  In October 2006, hypertension, not optimally controlled, was assessed.  A December 2006 entry reflects that the Veteran was prescribed Gemfibrozil for triglycerides.  A March 2007 record contains an assessment of elevated glucose levels with lab test results pending.  It appears that diabetes mellitus was diagnosed in April 2007.  Specifically, a record reflects that the Veteran was issued a dose increase for Metformin in April 2007 for diabetes and blood sugar control.  

In March 2007 an information request was made to obtain verification of in-country service in Vietnam.  It was explained that the Veteran served aboard the USS Wainwright - DLG 28, which sailed into the waters of the Republic of Vietnam from November 18, 1970 to December 18, 1970; December 27, 1970 to December 28, 1970; and from January 5, 1971 to February 1, 1971.  Correspondence was also issued to the Veteran in March 2007 requesting that he provide any evidence of being in-country Vietnam during service.   

In a March 2007 statement, the Veteran indicated that he was in landing parties in the Son Tay raid and Tonkin raid.  In January 2007 and March 2007, the Veteran provided accounts from servicemen who served on the USS Wainwright between 1970 and 1972 and an account from a book entitled "The Raid."  There was no mention of in-country presence in Vietnam in this evidence.   

The file contains an April 2007 report of phone contact with the Veteran, stating that he affirmed being on the ground in Vietnam when he went in to rescue some POWs, and had submitted evidence to this effect.  In an October 2007 statement, he indicated that this event took place on November 20, 1970.

In October 2007, a second information request was made to obtain verification of in-country service in Vietnam.  Correspondence was also issued to the Veteran in February 2008, requesting that he clarify his reported responsibilities during the Son Tay raid, noting that he had provided inconsistent information relating to his role.  

In a March 2008 statement, the Veteran stated that he was picked for the landing party for the Son Tay Raid because he was an assistant coxswain.  He stated that 10 people were in the landing party, 5 servicemen from the boat and 5 members of the Special Forces.  He mentioned that they rode the boat together to the landing of the Son Tay camp and, thereafter, the servicemen guarded the path into the camp.  Articles relating to the Son Tay rescue are on file. 

In March 2008, records from the Social Security Administration were added to the file.  A February 2008 decision indicates that benefits were approved based on a primary condition listed as disorders of the spine, and a secondary condition described as affective disorder.  

The file contains a lay statement of E.O., who reported serving aboard the USS Wainwright from August 1970 to April 1971.  He stated that on November 18, 1970 the USS Wainwright pulled into Da Nang Harbor and set anchor, so that the commanding officers could attend a meeting on-shore.  He stated that being in a combat zone, pier sentries were set to guard against unauthorized boarders.  

In October 2008, the Veteran's representative requested that the ship logs from November 1970 be obtained.   

In December 2008, a ship history of the USS Wainwright was provided showing that, in November 1970, it was outbound to the Tonkin Gulf supporting Son Tay raid operations.  

The file contains an October 2009 memorandum to the effect that information required to corroborate in-country Vietnam service was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and was otherwise insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records.

In an October 2009 statement, the Veteran asserted that "we were awarded" a task force 77 special operations award while in Vietnam, for service in brown water, not blue water.  He stated that while in Da Nang, Vietnam, he tied the boat to the dock and stood guard on the dock while the captain went to get briefed on an upcoming mission.  He also reported making supply runs into Da Nang numerous times and being ordered to run spy missions on the "Samolian" straits.  He also mentioned that helicopters flew missions in Vietnam and he had to help wash them after each flight due to Agent Orange spray being on it.  

In April 2010, the Veteran provided another account of events allegedly occurring in Vietnam in November 1970 and/or December 1970.  Specifically, he stated that, during the Son Tay raid, the ship took Marines through brown water, 1 mile from the shore.  He stated that he and others took them by "personel" boat to shore.  He reported that the Marines went into the Son Tay prison camp, but it was empty.  He stated that he stood guard duty in Da Nang by the docks waiting for further orders.  The Veteran also provided a second account involving the Formosa Strait and an alleged spy mission and a MiG attack.  Also added to the file was a fact sheet from Wikipedia, relating to the USS Wainwright, as well as articles relating to the Son Tay Raid, and the Battle of Dong Hoi, described as the first MiG attack on the U.S. Naval Forces in the Gulf of Tonkin, occurring in April 1972.  

The file contains a June 2010 Defense Personnel Records Image Retrieval System (DPRIS) report initially summarizing a command history of the USS Wainwright.  It was also noted that command histories, deck logs, and muster rolls/personnel diaries were the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that were permanently retained.  It was explained that these records did not indicate the names of individuals arriving or going ashore on a routine basis, unless the individual was noteworthy or high-ranking.  

The file contains a June 2010 addendum to the October 2009 memorandum summarized above.  The following findings were made: (1) the Veteran's SPRs are negative for evidence of the Veteran going ashore in Vietnam: and (2) JSRRC could not establish the Veteran's physical presence in Vietnam.  

In July 2010, the Veteran provided a statement maintaining the following regarding his alleged Agent Orange exposure: (1) he was on land "numerous" times for the captain to receive his orders in Da Nang and during the Son Tay raid; (2) pulled into an enemy port to provoke an attack and ran the straits on a spy mission: (3) he and other members of the crew washed Agent Orange off the ship; (4) the ship hauled drums of Agent Orange from Subic Bay onto land bases; and (5) Agent Orange was injected into the water supply and the Veteran claims he bathed in it and drank it.  

In August 2012, the National Archives responded to a request for decklogs, indicating that the ship's name had not been provided and that, as such, no productive research could be conducted.  It was further noted that deck logs did not provide information relating to individuals coming aboard or departing the ship; it was explained that they documented ship movements and operations.  

In a follow up response from the National Archives dated in October 2012, it was noted that deck logs for November 1970 showed that the USS Wainwright was travelling from Japan to Vietnam and was near Da Nang on November 19, 1971, but did not dock, anchor or motor before heading to Pirez Station and N SAR Station in the Tonkin Gulf.  Deck logs of January 1971 revealed that the ship went from Subic Bay to Hong Kong and left for Yankee Station and N SAR station starting on January 15 and arriving in Subic Bay on February 2, 1971. 

The file contains a January 2013 DPRIS report reviewing the command history and deck logs of the USS Wainwright, none of which revealed any on-land activity in Vietnam.  

The Veteran provided testimony at the Board hearing held in June 2014.  The Veteran indicated that his ship was anchored on the shore in Vietnam and that he was part of a boat party that took the captain ashore.  He indicated that he was the "assistant captain" of the boat and escorted the captain off on one occasion, the date of which was not clear (pgs 3-4).  He also stated that he hauled Agent Orange out of the Philippines, getting it on his skin and having to wash down the ship and a helicopter with Agent Orange on it (p. 5).  He indicated that diabetes was initially diagnosed about 35 years post-service.  With respect to hypertension, the Veteran testified that he did not have it before service, during service, or until 35 years thereafter (p.7).  He indicated that no doctor had ever explained to him that hypertension was due to diabetes.  The Veteran also stated that he sustained "STAT" gas poisoning in service, which may have caused hypertension and diabetes (p. 18).   

A. Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, primarily based on reported exposure to herbicides while in-country Vietnam.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

It is undisputed that the Veteran currently has a current diagnosis of type II diabetes mellitus as confirmed by VA records of 2007.  

Concerning in-service disease or injury, the Veteran asserts that he was exposed to herbicides, to include Agent Orange, while serving aboard the USS Wainwright and based upon visitation in Vietnam.  As discussed above, type II diabetes mellitus is a disease that is presumed to be associated with herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Thus, at its core, the Veteran's service connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that in-service exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii).  However, upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may not be presumed.     

With respect to service incurrence, the Veteran has offered several accounts of his alleged exposure to herbicides in service.  

In this case, the Veteran has been awarded the Vietnam Service Medal (VSM).  The VSM was awarded to Veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Department of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  

As noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  In this regard, the Board notes that the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.  Here, the Veteran's SPRs reflect that his VSM was awarded based on service in the Vietnam area of operation aboard the USS Wainwright from November 18, 1970 to December 18, 1970; December 27, 1970 to December 28, 1970; and January 5, 1971 to February 1, 1971; not based on in-country service in Vietnam.  Accordingly, the Veteran's receipt of the VSM does not provide proof of active service inside the Republic of Vietnam. 

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy Veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers, and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  

The Veteran has repeatedly maintained that the USS Wainwright was a "brown water" as opposed to a "blue water" vessel.  The Board notes that the Veteran's SPRS confirm that the Veteran served on the USS Wainwright, which conducted gun support operations in the waters off Vietnam's shore in November 1970 through December 1970.  Crucially, it has been established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam. See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97.   

The Veteran has provided accounts of the USS Wainwright anchoring in Da Nang which the Veteran asserts establishes presence in Vietnam (allegations of actual presence on land will be addressed separately below).  Service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  Additionally, after careful review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure,'' the Secretary of VA determined that the evidence available at the time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  77 Fed. Reg. 76170 (Dec. 26, 2012).  The Board also conducted a search for the USS Wainwright on VA's internal comprehensive database classifying brown water vessels; however, as of the January 2014 update, that vessel is not listed.   

The Veteran has also provided various accounts of visitation in-country Vietnam, specifically in Da Nang.  His accounts have included reports of guard duty, rescuing POWs, being involved in a spy mission, delivering special forces members to as assignment on land in Vietnam, and escorting a captain onto land in Vietnam to a meeting/and or to receive orders.  

VA has attempted to confirm the Veteran's reported visitation in Vietnam through official sources such as JSRRC and National Archives, and records such as SPRs, deck logs, and the USS Wainwright command history have been reviewed.  None of these sources reveal that the Veteran had any visitation or that the USS Wainwright had any on-land activity in Vietnam.  

It is generally established that a Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, credibility is another matter.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Here, since 2006 when the claim was filed, the Veteran has provided numerous accounts of various alleged circumstances under which he was on land in Vietnam.  However, the accounts are inconsistent and contain discrepancies, with the Veteran changing dates, details, and significant portions of the story over time, generally to exaggerated effect. 

Significantly, reports of being involved with the Son Tay raid are refuted by official source material which fails to reflect any on-land involvement of the USS Wainwright or its crew.  Deck logs of November 1970 confirm that the USS Wainwright travelled from Japan to Vietnam and was near Da Nang on November 19, 1971, but did not dock, anchor, or motor before heading to Pirez Station and N SAR Station in the Tonkin Gulf.  Hence, the Veteran could not have escorted officers or anyone else from the boat, nor was he on land as a sentry, as suggested by the statements of E.O.  The Veteran's vague description of being involved in a MiG attack is shown to be an outright misstatement, according to information from Wikipedia which the Veteran added to the file himself, as no such attack occurred until 1972, when the Veteran was no longer in service.  His reports of being involved in spy and rescue missions are no more credible.  

Also on file and considered are numerous articles, fact sheets, and informational materials relating largely to aspects of the Veteran's reported in-country Vietnam service.  However, this evidence does not discuss the specific circumstances or events of the Veteran's service or claimed herbicide exposure, does not otherwise provide any probative evidence to the effect that the USS Wainwright should be considered a brown water vessel, and does not in any way substantiate the Veteran's reports of being actually in-country Vietnam.  As such, this evidence is of essentially no probative value for these purposes.  

The Board finds that the weight of the evidence is against a finding that the Veteran set foot in Vietnam as he claims and finds his statements and testimony in this regard entirely lacking in credibility in light of overwhelming probative documentary evidence to the contrary.  In this regard, not one of the Veteran's accounts is supported by official documentation or credible corroborating evidence, and his own reports are found to be entirely lacking credibility.  Significantly, prior to filing the claim in 2006, the Veteran had never provided a report of in-country service in Vietnam, suggesting that his incredible accounts to this effect made since that time, were primarily made in pursuit of VA compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Consequently, the Board concludes that the Veteran was not present on the landmass of Vietnam and did not serve on a ship that docked on the shores or piers of Vietnam, operated temporarily in the Vietnam inland waterways, or operated on close coastal waters for extended periods and, therefore, is not presumed to have been exposed to herbicides.  Accordingly, presumptive service connection for diabetes mellitus type II as related to such exposure is not warranted.

The Veteran has also provided accounts of direct herbicide exposure.  In this regard, he maintains that his duties included washing the ship and helicopters covered with herbicides, to include Agent Orange.  There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on, aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and, as such, herbicide did not cover every aircraft and piece of equipment associated with Vietnam.  

Next, the Veteran maintains that he sustained herbicide exposure in conjunction with drinking water and bathing on the USS Wainwright.  The Veteran is certainly competent to report a history of extensive exposure to marine water while drinking, bathing, and working aboard the USS Wainwright.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge).  However, he has not demonstrated that he has the specialized knowledge or training to determine that such water actually contained herbicides and has provided no actual evidence to this effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007). 

Finally, the Veteran has presented assertions to the effect that the ship hauled drums of Agent Orange from Subic Bay onto land bases.  Not only is this assertion entirely unsupported by any official source; even if true, the Veteran has failed to provide any evidence of how and when he sustained any actual and direct exposure.  

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  

This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Pertinently, the Veteran's STRs include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in April 1971, i.e. by April 1972.  See 38 C.F.R. § 3.309(a).  The Veteran's April 1971 separation examination was pertinently negative.  Crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until 2007, more than 35 years following his separation from service.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to herbicide during his active duty military service.  Accordingly, the Veteran's service connection claim for diabetes fails on a direct and presumptive basis. 

Therefore, for the foregoing reasons, the Veteran's claim for service connection for diabetes mellitus type II must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R.  § 3.102; Gilbert, supra.

      B.  Hypertension

The Veteran maintains that service connection is warranted for hypertension.  His primary contention is that hypertension is secondary to diabetes mellitus.  In this regard, he has not contended and the evidence does not establish, or even suggest, that hypertension had its onset during service or within the first post-service year (testimony p. 7).  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the theory of direct service connection will be only briefly addressed herein, for the sake of completeness.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran's STRs are negative for evidence of hypertension or any such diagnosis, and it is not shown to have manifested during the first post-service year.  Hypertension was initially documented in medical records of 2003, but according to those records, was present several years previously.  The Veteran has denied having continuity of symptomatology since service (testimony p. 7).  

In his 2014 hearing testimony, the Veteran made a vague contention that his hypertension could be related to "STAT" gas poisoning, from ingesting and being exposed to water contaminated with Agent Orange (testimony p. 18).  There is absolutely no credible evidence on file indicating that the Veteran sustained "STAT" gas poisoning in service.  Testimony to this effect lacks both competency and credibility.  As discussed previously, he has not demonstrated that he has the specialized knowledge or training to determine that such water actually contained herbicides and has provided no actual evidence to this effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).  Moreover, the record contains no competent and credible lay or medical evidence establishing, or even suggesting, an etiological relationship between service, or any incident therein, and the development of hypertension decades after service.  Accordingly, there is no basis for the establishment of service connection on a direct or presumptive basis, and to that extent the claim is denied.  

As indicated previously, the Veteran has primarily claimed that he currently has hypertension as a result of diabetes mellitus type II.  See Robinson, supra.  Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As a factual matter, diabetes was initially diagnosed years after hypertension and the record contains no evidence which establishes or even suggests an etiological link between the two.  Moreover, and significantly, the Veteran is not entitled to service connection for diabetes mellitus type II, as determined herein.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for hypertension as secondary to diabetes.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused or aggravated his hypertension, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for hypertension as secondary to diabetes mellitus type II is without legal merit.  Id.   

Therefore, for the foregoing reasons, the Veteran's claim for service connection for hypertension must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R.  § 3.102; Gilbert, supra.

ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for hypertension is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


